[exhibit1030usconcretefor001.jpg]
1 690823.0002 EAST 113908747 v5 U.S. CONCRETE, INC. LONG TERM INCENTIVE PLAN
RESTRICTED STOCK AGREEMENT (Employee Form) This Agreement is made and entered
into effective as of [Insert Date of Grant] (the “Date of Grant”) by and between
U.S. Concrete, Inc., a Delaware corporation (the “Company”) and you, [Insert
Name of Participant]. WHEREAS, the Company, in order to induce you to enter into
and to continue and dedicate service to the Company and to materially contribute
to the success of the Company, agrees to grant you this Restricted Stock Award;
WHEREAS, the Company adopted the U.S. Concrete, Inc. Long Term Incentive Plan,
as it may be amended from time to time (the “Plan”) under which the Company is
authorized to grant Restricted Stock Awards to certain employees and service
providers of the Company; WHEREAS, a copy of the Plan has been furnished to you
and shall be deemed a part of this Restricted Stock Award agreement
(“Agreement”) as if fully set forth herein and the terms capitalized but not
defined herein shall have the meanings set forth in the Plan; and WHEREAS, you
desire to accept the Restricted Stock Award made pursuant to this Agreement.
NOW, THEREFORE, in consideration of and mutual covenants set forth herein and
for other valuable consideration hereinafter set forth, the parties agree as
follows: 1. The Grant. Subject to the conditions set forth below, the Company
hereby grants you, effective as of the Date of Grant, as a matter of separate
inducement but not in lieu of any salary or other compensation for your services
for the Company, an award consisting of [_______] shares of Restricted Stock
(the “Award”) in accordance with the terms and conditions set forth herein and
in the Plan. 2. Escrow of Restricted Stock. The Company shall evidence the
shares of Restricted Stock in the manner that it deems appropriate, including,
without limitation, in book entry form or certificate form. The Company may
issue in your name a certificate or certificates representing the shares of
Restricted Stock and retain that certificate or those certificates until the
restrictions on such shares of Restricted Stock expire as contemplated in
Section 5 or Section 6 of this Agreement, as applicable, or the shares of
Restricted Stock are forfeited as described in Sections 4 and 6 of this
Agreement. If the Company certificates the Restricted Stock, you shall execute
one or more stock powers in blank for those certificates and deliver those stock
powers to the Company. The Company shall hold the Restricted Stock and the
related stock powers pursuant to the terms of this Agreement, if applicable,
until such time as (a) a certificate or certificates for the shares of
Restricted Stock are delivered to you, (b) the shares of Restricted Stock are
otherwise transferred to you free of restrictions, or (c) the shares of
Restricted Stock are canceled and forfeited pursuant to this Agreement.



--------------------------------------------------------------------------------



 
[exhibit1030usconcretefor002.jpg]
2 690823.0002 EAST 113908747 v5 3. Ownership of Restricted Stock. From and after
the time the shares of Restricted Stock are issued in your name, unless and
until such shares are forfeited pursuant to the terms of this Agreement, you
will be the record owner of such shares and, as such, be entitled to all the
rights of ownership of the Restricted Stock, other than as expressly provided
for herein, including the right to vote those shares and to receive dividends
thereon if, as, and when declared by the Board, subject, however, to the terms,
conditions and restrictions set forth in this Agreement; provided, however, that
any dividends that are payable with respect to the Restricted Stock shall be
withheld and subject to the same vesting criteria and other restrictions as the
underlying shares of Restricted Stock and shall be paid to you (without
interest) at such time as the Restricted Stock vests and any restrictions
thereon lapse in accordance with the terms and conditions of this Agreement (but
in no event later than the sixtieth (60th) day thereafter). In the event that
you forfeit the Restricted Stock, you shall have no further rights with respect
to such Restricted Stock or any dividends payable thereon; provided, however,
that such a forfeiture shall not invalidate any votes that you have given during
the time that you held the Restricted Stock. 4. Restrictions; Forfeiture. The
shares of Restricted Stock are restricted in that they may not be sold,
transferred, pledged or otherwise encumbered, alienated or hypothecated by you
in any manner whatsoever until these restrictions are removed or expire as
contemplated in Section 5 or Section 6 of this Agreement, as applicable, except
that this Award may be transferred in accordance with the Plan, by will or by
the laws of descent and distribution, or pursuant to a domestic relations order
as defined in the Code or in Title I of the Employee Retirement Income Security
Act of 1974, as amended, or the rules thereunder. Any such transfer or attempt
to transfer in violation of this Section 4 of the Plan shall be void and of no
force or effect, and shall result in the immediate forfeiture of any unvested
Restricted Stock granted pursuant to this Agreement. The shares of Restricted
Stock are also restricted in the sense that they may be forfeited to the Company
(the “Forfeiture Restrictions”). You hereby agree that if the Restricted Stock
is forfeited, as provided in Section 5 of Section 6, the Company shall have the
right to deliver the Restricted Stock to the Company’s transfer agent for, at
the Company’s election, cancellation or transfer to the Company. The Company
shall have the full right to cancel any evidence of your ownership of forfeited
Restricted Stock or to take any other action necessary to demonstrate that you
no longer own the forfeited Restricted Stock. Following such forfeiture, you
shall have no further rights with respect to such forfeited Restricted Stock. By
acceptance of this Award, you irrevocably grant the Company a power of attorney
to transfer any forfeited unvested Restricted Stock and you agree to execute any
documents requested by the Company in connection with such forfeiture and
transfer. The provisions of this Award regarding the forfeiture and transfer of
forfeited Restricted Stock shall be specifically performable by the Company in
any court of equity or law. 5. Expiration of Restrictions and Risk of
Forfeiture. Except as provided otherwise in Section 6, the restrictions on the
Restricted Stock granted pursuant to this Agreement will expire and the
Restricted Stock will become vested, transferable and non-forfeitable, provided
that you remain in the employ of, or a service provider to, the Company or any
of its Subsidiaries through and including each of the applicable dates set forth
below in Sections 5(a) and 5(b) (each, a “Vesting Date”):



--------------------------------------------------------------------------------



 
[exhibit1030usconcretefor003.jpg]
3 690823.0002 EAST 113908747 v5 (a) Time-Based Restricted Stock. Sixty percent
(60%) of the total number of shares of Restricted Stock subject to the Award
shall vest based upon the passage of time (the “Time-Based Restricted Stock”) in
accordance with the following schedule: Portion of Time-Based Restricted Stock
to Vest Vesting Dates 1/3 First Anniversary of Date of Grant 1/3 Second
Anniversary of Date of Grant 1/3 Third Anniversary of Date of Grant Total: 100%
of Time-Based Restricted Stock Notwithstanding the foregoing, if the number of
shares of Time-Based Restricted Stock is not evenly divisible by three, then no
fractional shares shall vest and the installments shall be as equal as possible
with the smaller installments vesting first. (b) Performance-Based Restricted
Stock. The remaining forty percent (40%) of the shares of Restricted Stock
subject to the Award shall vest based upon the satisfaction of performance
criteria (the “Performance-Based Restricted Stock”). Fifty percent (50%) of the
shares of Performance-Based Restricted Stock (the “First Tranche”) shall vest on
the day, if any, that the average of the daily volume-weighted average share
price of the Company’s Stock on the Nasdaq or such other primary stock exchange
on which the Stock is listed and traded over any period of twenty (20)
consecutive trading days equals or exceeds $[●] per share (the “First Hurdle”)
within the three (3) year period beginning on the Date of Grant (the
“Performance Period”). If the First Hurdle is not attained during the
Performance Period, the shares subject to the First Tranche shall become null
and void and those shares of Restricted Stock shall be forfeited to the Company
without any payment to you. The remaining fifty percent (50%) of the
Performance-Based Restricted Stock (the “Second Tranche”) shall vest on the day,
if any, that the average of the daily volume-weighted average share price of the
Company’s Stock on the Nasdaq or such other primary stock exchange on which the
Stock is listed and traded over any period of twenty (20) consecutive trading
days equals or exceeds $[●] per share (the “Second Hurdle”) within the
Performance Period. If the Second Hurdle is not attained during the Performance
Period, the shares subject to the Second Tranche shall become null and void and
those shares of Restricted Stock shall be forfeited to the Company without any
payment to you. Notwithstanding the foregoing, if an installment of the vesting
of any shares of Performance-Based Restricted Stock would result in a fractional
share of Restricted Stock becoming vested, that installment will be rounded to
the next higher or lower share, as determined by the Committee, except for the
second installment, if any, which will be for the balance of the Award. 6.
Termination of Services and Change in Control. (a) Termination Generally.
Subject to Section 6(b), Section 6(c), or Section 6(d), as applicable, if your
service relationship with the Company or any of its Subsidiaries terminates for
any reason, then those shares of Restricted Stock (both Time-Based Restricted
Stock and Performance-Based Restricted Stock) for which the restrictions have
not lapsed as of



--------------------------------------------------------------------------------



 
[exhibit1030usconcretefor004.jpg]
4 690823.0002 EAST 113908747 v5 the date of termination shall become null and
void and those shares of Restricted Stock shall be forfeited to the Company
without any payment to you. The Restricted Stock for which the restrictions have
lapsed as of the date of such termination shall not be forfeited to the Company.
For purposes of clarity, if your service relationship is transferred between the
Company and/or any of its Subsidiaries, such a transfer shall not constitute a
termination of the service relationship unless the transfer would be deemed to
be a “separation from service” pursuant to the Nonqualified Deferred
Compensation Rules, to the extent applicable. (b) Death. In the event that your
service relationship with the Company or any of its Subsidiaries terminates due
to your death, all Time-Based Restricted Stock that has not already become
vested pursuant to Section 5(a) of this Agreement shall immediately become
vested. For purposes of clarity, the termination of your service relationship
due to your death will not automatically vest your Performance-Based Restricted
Stock. (c) Change in Control. In the event of a Change in Control, all
Restricted Stock that has not already become vested pursuant to Section 5 of
this Agreement and has not previously been forfeited shall immediately become
vested. (d) Effect of Individual Agreement. Notwithstanding any provision herein
to the contrary, in the event of any inconsistency between Section 5 or Section
6 and any individual employment, severance, change in control or other similar
agreement entered into by and between you and the Company, the terms of such
other agreement shall control. 7. Leave of Absence. With respect to the Award,
the Company may, in its sole discretion, determine that if you are on leave of
absence for any reason you will be considered to still be in the employ of, or
providing services for, the Company, provided that rights to the Restricted
Stock during a leave of absence will be limited to the extent to which those
rights were earned or vested when the leave of absence began. 8. Delivery of
Stock. Promptly following the expiration of the restrictions on the Restricted
Stock as contemplated in Section 5 or Section 6 of this Agreement, the Company
shall cause to be issued and delivered to you or your designee a certificate or
other evidence of the number of shares of Restricted Stock as to which
restrictions have lapsed, free of any restrictive legend relating to the lapsed
restrictions, upon receipt by the Company of any tax withholding as may be
requested pursuant to Section 9. The value of such Restricted Stock shall not
bear any interest owing to the passage of time. 9. Tax Issues. (a) Payment of
Taxes. The Company may require you to pay to the Company (or the Company’s
Subsidiary if you are an employee of a Subsidiary of the Company), an amount the
Company deems necessary to satisfy its (or its Subsidiary’s) current or future
obligation to withhold federal, state or local income or other taxes that you
incur as a result of the Award. With respect to any required tax withholding,
you may (i) direct the Company to withhold from the shares of Stock to be issued
to you under this Agreement the number of shares necessary to satisfy the
Company’s obligation to withhold taxes; which determination will be based on the
shares’ Fair Market Value on the applicable Vesting Date; (ii) deliver to the



--------------------------------------------------------------------------------



 
[exhibit1030usconcretefor005.jpg]
5 690823.0002 EAST 113908747 v5 Company shares of Stock sufficient to satisfy
the Company’s tax withholding obligations, based on the shares’ Fair Market
Value on the applicable Vesting Date; (iii) deliver cash to the Company
sufficient to satisfy its tax withholding obligations; or (iv) satisfy such tax
withholding through any combination of clauses (i), (ii) and/or (iii). If you
desire to elect to use the stock withholding option described in subparagraph
(i), you must make the election at the time and in the manner the Company
prescribes. The Company, in its discretion, may deny your request to satisfy its
tax withholding obligations using a method described under clause (i) or (ii).
In the event the Company determines that the aggregate Fair Market Value of the
shares of Stock withheld as payment of any tax withholding obligation is
insufficient to discharge that tax withholding obligation, then you must pay to
the Company, in cash, the amount of that deficiency immediately upon the
Company’s request. (b) Elections. By accepting this Award, you acknowledge that
Section 83 of the Code generally requires that the applicable portion of the
Award be taxed to you as ordinary income on each applicable Vesting Date. You
also acknowledge that, provided that you are a U.S. citizen, you may elect to be
taxed at the Date of Grant rather than at the time the Restricted Stock vests by
filing an election under Section 83(b) of the Code with the Internal Revenue
Service and by providing a copy of the election to the Company. YOU ACKNOWLEDGE
THAT YOU HAVE BEEN INFORMED OF THE AVAILABILITY OF MAKING AN ELECTION IN
ACCORDANCE WITH SECTION 83(b) OF THE CODE; THAT SUCH ELECTION MUST BE FILED WITH
THE INTERNAL REVENUE SERVICE (AND A COPY OF THE ELECTION GIVEN TO THE COMPANY)
WITHIN 30 DAYS OF THE DATE OF GRANT OF THE RESTRICTED STOCK; AND THAT GRANTEE IS
SOLELY RESPONSIBLE FOR MAKING SUCH ELECTION. You further acknowledge that the
tax consequences associated with this Award are complex and that the Company has
urged you to review with your own tax advisors the federal, state and local tax
consequences of this Award. You are relying solely on such advisors and not on
any statements or representations of the Company or any of its agents. 10.
Compliance with Securities Law. Notwithstanding any provision of this Agreement
to the contrary, the issuance of Stock (including Restricted Stock) will be
subject to compliance with all applicable requirements of federal, state, or
foreign law with respect to such securities and with the requirements of any
stock exchange or market system upon which the Stock may then be listed. No
Stock will be issued hereunder if such issuance would constitute a violation of
any applicable federal, state, or foreign securities laws or other law or
regulations or the requirements of any stock exchange or market system upon
which the Stock may then be listed. In addition, Stock will not be issued
hereunder unless (a) a registration statement under the Securities Act, is, at
the time of issuance, in effect with respect to the shares issued or (b) in the
opinion of legal counsel to the Company, the shares issued may be issued in
accordance with the terms of an applicable exemption from the registration
requirements of the Securities Act. The inability of the Company to obtain from
any regulatory body having jurisdiction the authority, if any, deemed by the
Company’s legal counsel to be necessary to the lawful issuance and sale of any
shares subject to the Award will relieve the Company of any liability in respect
of the failure to issue such shares as to which such requisite authority has not
been obtained. As a condition to any issuance hereunder, the Company may require
you to satisfy any qualifications that may be necessary or appropriate to
evidence compliance with any applicable law or regulation and to make any
representation or warranty with respect to such compliance as



--------------------------------------------------------------------------------



 
[exhibit1030usconcretefor006.jpg]
6 690823.0002 EAST 113908747 v5 may be requested by the Company. From time to
time, the Board and appropriate officers of the Company are authorized to take
the actions necessary and appropriate to file required documents with
governmental authorities, stock exchanges, and other appropriate Persons to make
shares of Stock available for issuance. 11. Legends. The Company may at any time
place legends referencing any restrictions imposed on the shares pursuant to
Section 4 or Section 10 of this Agreement on all certificates representing
shares issued with respect to this Award. 12. Right of the Company and
Subsidiaries to Terminate Services. Nothing in this Agreement confers upon you
the right to continue in the employ of or performing services for the Company or
any of its Subsidiaries, or interfere in any way with the rights of the Company
or any of its Subsidiaries to terminate your employment or service relationship
at any time. 13. Furnish Information. You agree to furnish to the Company all
information requested by the Company to enable it to comply with any reporting
or other requirements imposed upon the Company by or under any applicable
statute or regulation. 14. Remedies. The parties to this Agreement shall be
entitled to recover from each other reasonable attorneys’ fees incurred in
connection with the successful enforcement of the terms and provisions of this
Agreement whether by an action to enforce specific performance or for damages
for its breach or otherwise. 15. No Liability for Good Faith Determinations. The
Company and the members of the Board shall not be liable for any act, omission
or determination taken or made in good faith with respect to this Agreement or
the Restricted Stock granted hereunder. 16. Execution of Receipts and Releases.
Any payment of cash or any issuance or transfer of shares of Stock or other
property to you, or to your legal representative, heir, legatee or distributee,
in accordance with the provisions hereof, shall, to the extent thereof, be in
full satisfaction of all claims of such Persons hereunder. The Company may
require you or your legal representative, heir, legatee or distributee, as a
condition precedent to such payment or issuance, to execute a release and
receipt therefor in such form as it shall determine. 17. No Guarantee of
Interests. The Board and the Company do not guarantee the Stock of the Company
from loss or depreciation. 18. Notice. All notices required or permitted under
this Agreement must be in writing and personally delivered or sent by mail and
shall be deemed to be delivered on the date on which it is actually received by
the person to whom it is properly addressed or if earlier the date it is sent
via certified United States mail. 19. Waiver of Notice. Any Person entitled to
notice hereunder may waive such notice in writing. 20. Information Confidential.
As partial consideration for the granting of the Award hereunder, you hereby
agree to keep confidential all information and knowledge, except that which has
been disclosed in any public filings required by law, that you have relating to
the



--------------------------------------------------------------------------------



 
[exhibit1030usconcretefor007.jpg]
7 690823.0002 EAST 113908747 v5 terms and conditions of this Agreement;
provided, however, that such information may be disclosed as required by law and
may be given in confidence to your spouse and tax and financial advisors. In the
event any breach of this promise comes to the attention of the Company, it shall
take into consideration that breach in determining whether to recommend the
grant of any future similar award to you, as a factor weighing against the
advisability of granting any such future award to you. 21. Non-Solicitation and
Non-Disclosure. In consideration for the grant of the Award, you agree that you
will not, during your service with the Company or any of its Subsidiaries, and
for one year thereafter, directly or indirectly, for any reason, for your own
account or on behalf of or together with any other Person (a) call on or
otherwise solicit any natural person who is employed by, or providing services
to, the Company or any Subsidiary of the Company in any capacity with the
purpose or intent of attracting that person from the employ of the Company or
any of its Subsidiaries, or (b) divert or attempt to divert from the Company or
any of its Subsidiaries any customer, client or business relating to the
provision of ready-mixed concrete, precast concrete or related concrete products
or services. As further consideration for the grant of the Award, your agree
that you will not at any time, either while providing services to, the Company
or any of its Subsidiaries, or at any time thereafter, make any independent use
of, or disclose to any other Person (except as authorized in advance in writing
by the Company) any confidential, nonpublic and/or proprietary information of
the Company or any of its Subsidiaries, including, without limitation,
information derived from reports, work in progress, codes, marketing and sales
programs, customer lists, records of customer service requirements, cost
summaries, pricing formulae, methods of doing business, ideas, materials or
information prepared or performed for, by or on behalf of the Company or any of
its Subsidiaries. Notwithstanding the foregoing, in accordance with the Defend
Trade Secrets Act, 18 U.S.C. § 1833(b), and other applicable law, nothing in
this Agreement or any other agreement or policy of the Company or any of its
Subsidiaries, shall prevent you from, or expose you to criminal or civil
liability under federal or state trade secret law for, (x) directly or
indirectly sharing the Company’s or any of its Subsidiaries’ trade secrets or
other confidential, nonpublic and/or proprietary information (except information
protected by the Company’s or any of its Subsidiaries’ attorney-client or work
product privilege) with an attorney or with any federal, state, or local
government agencies, regulators, or officials, for the purpose of investigating
or reporting a suspected violation of law, whether in response to a subpoena or
otherwise, without notice to the Company or (y) disclosing trade secrets in a
complaint or other document filed in connection with a legal claim, provided
that the filing is made under seal. This Section 21 shall survive the
termination of this Award. 22. Securities Laws or Dodd-Frank Clawback Policies.
This Agreement is subject to any written clawback policies the Company, with the
approval of the Board, may adopt. These clawback policies may subject your
rights and benefits under this Agreement to reduction, cancellation, forfeiture
or recoupment if certain specified events and wrongful conduct occur, including,
but not limited to, an accounting restatement due to the Company’s material
noncompliance with financial reporting regulations or other events and wrongful
conduct specified in any such clawback policies adopted by the Company, with the
approval of the Board, to conform to the Dodd-Frank Wall Street Reform and
Consumer Protection Act and resulting rules issued by the Securities and
Exchange Commission and that the Company determines should apply to this
Agreement.



--------------------------------------------------------------------------------



 
[exhibit1030usconcretefor008.jpg]
8 690823.0002 EAST 113908747 v5 23. Company Records. Records of the Company or
its Subsidiaries regarding your period of service, termination of service and
the reason(s) therefor, and other matters shall be conclusive for all purposes
hereunder, unless determined by the Company to be incorrect. 24. Successors.
This Agreement shall be binding upon you, your legal representatives, heirs,
legatees and distributees, and upon the Company, its successors and assigns. 25.
Severability. If any provision of this Agreement is held to be illegal or
invalid for any reason, the illegality or invalidity shall not affect the
remaining provisions hereof, but such provision shall be fully severable and
this Agreement shall be construed and enforced as if the illegal or invalid
provision had never been included herein. 26. Company Action. Any action
required of the Company shall be by resolution of the Board or by a person or
entity authorized to act by resolution of the Board. 27. Headings. The titles
and headings of Sections are included for convenience of reference only and are
not to be considered in construction of the provisions hereof. 28. Governing
Law. All questions arising with respect to the provisions of this Agreement
shall be determined by application of the laws of Delaware without giving any
effect to any conflict of law provisions thereof, except to the extent Delaware
state law is preempted by federal law. The obligation of the Company to sell and
deliver Stock hereunder is subject to applicable laws and to the approval of any
governmental authority required in connection with the authorization, issuance,
sale, or delivery of such Stock. 29. Amendment. This Agreement may be wholly or
partially amended or otherwise modified, suspended or terminated at any time or
from time to time by the Board or the Committee (i) to the extent permitted by
the Plan or (ii) to the extent necessary to comply with applicable laws and
regulations or to conform the provisions of this Agreement to any changes
thereto. Except as provided in the preceding sentence, this Agreement cannot be
modified, altered or amended in any way that is adverse to you except by a
written agreement signed by both you and the Company. 30. The Plan. This
Agreement is subject to all the terms, conditions, limitations and restrictions
contained in the Plan. 31. Entire Agreement. This Agreement embodies the entire
agreement and understanding of the parties with respect to the terms and
conditions of the Restricted Stock and supersedes and cancels all prior written
or oral commitments, arrangements or understandings with respect thereto unless
expressly provided for herein. 32. Code Section 409A. Notwithstanding anything
herein to the contrary, this Agreement is intended to be interpreted and applied
so that the payments and benefits set forth herein either shall be exempt from
the requirements of Code Section 409A, or shall comply with the requirements of
Code Section 409A, and, accordingly, to the maximum extent permitted, this
Agreement shall be interpreted to be exempt from or in compliance with Code
Section 409A. If you notify the Company (with specificity as to the reason
therefor) that you believe that any



--------------------------------------------------------------------------------



 
[exhibit1030usconcretefor009.jpg]
9 690823.0002 EAST 113908747 v5 provision of this Agreement would cause you to
incur any additional tax or interest under Code Section 409A or the Company
independently makes such determination, the Company may reform such provision
(or award of compensation or benefit) to attempt to comply with or be exempt
from Code Section 409A through good faith modifications to the minimum extent
reasonably appropriate. To the extent that any provision hereof is modified in
order to comply with Code Section 409A, such modification shall be made in good
faith and shall, to the maximum extent reasonably possible, maintain the
original intent and economic benefit to you and the Company without violating
the provisions of Code Section 409A. Notwithstanding the foregoing, none of the
Company or its Affiliates or their respective employees, directors, officers,
agents, representatives, attorneys, equity holders, principals, members,
managers, partners or affiliates guarantees that this Agreement complies with,
or is exempt from, the requirements of Code Section 409A and none of the
foregoing shall have any liability for the failure of this Agreement to comply
with, or be exempt from, such requirements. 33. Acceptance of Agreement.
Notwithstanding anything herein to the contrary, in order for this Award to
become effective, you must (a) execute this Agreement and (b) deliver such
executed signature page to Stock Plan Administration at 331 N. Main Street,
Euless, Texas, 76039, Attention Cici Sepehri, in each case, no later than the
sixtieth (60th) day following the Date of Grant (the “Final Acceptance Date”).
If you do not satisfy the foregoing conditions by the Final Acceptance Date,
then the entire Award will be forfeited and cancelled without any consideration
therefor, except as may otherwise be determined by the Committee in its sole and
absolute discretion. [Remainder of page intentionally left blank]



--------------------------------------------------------------------------------



 
[exhibit1030usconcretefor010.jpg]
10 690823.0002 EAST 113908747 v5 IN WITNESS WHEREOF, the parties hereto have
executed this Agreement as of the date first written above. U.S. CONCRETE, INC.
Name: William J. Sandbrook Title: President and Chief Executive Officer
___________________________________ [NAME]



--------------------------------------------------------------------------------



 